                                                      Entered on Docket
                                                      February 03, 2021
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1   Aaron Lipton
     Law Offices of Aaron Lipton
 2                                                 The following constitutes the order of the Court.
     7960 B Soquel Drive, no. 156                  Signed: February 3, 2021
 3   Aptos, CA 95003
     Tel: 831-687-8711
 4   aaron@lipton-legal.com
 5
                                                      ______________________________________________
 6                                                    Stephen L. Johnson
                                                      U.S. Bankruptcy Judge
 7
        UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF CALIFORNIA
 8

 9                                        SAN JOSE DIVISION

10   In re:                                            Case No.: 20-50286
11   HESS, Michael Raymond
12                                                     Chapter 13
     HESS, Angel Lynn
13

14                                                     ORDER GRANTING EX PARTE
     Debtor                                            APPLICATION TO EXTEND DEADLINE
15                                                     TO CONFIRM CHAPTER 13 PLAN
16

17
              On October 5, 2020 the Court entered an order without holding a hearing on the motion
18

19   of Devin Derham-Burk, Chapter 13 Trustee, to dismiss this case. That order providing for

20   dismissal of this case if a plan was not confirmed by February 4, 2021. Upon review of the Ex
21   Parte Application To Extend Deadline To Confirm Chapter 13 Plan, and good cause appearing,
22
              IT IS HEREBY ORDERED that the deadline of February 4, 2021 is extended to April
23
     22, 2021.
24

25                                       *** END OF ORDER ***

26

27

28
 1   Court Service List
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
